Detailed Action

Objections

Claim(s) 8 is/are objected to because of the following informalities:  

In regards to claim 8, the claim recites in line 4 “to a work segment of the non-smart haul truck”. The word segment of the non-smart haul truck was already defined in claim 1. Therefore, line 4 must recite “to [[a]] the work segment of the non-smart haul truck”. For this reason, the claim is objected. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-9, 12 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


In regards to claims 2-9, each of the claims recites in line 1 “The system according to claim 1”. Claim 1 recites two systems which are a system for managing data from a worksite and a back office telematics system. It is unclear if the system recited in line 1 of the claims are referring to the system for managing data from a worksite or to back office telematics system. For this reason, the claims are indefinite. The examiner has interpreted line 1 of each of the claim in the following way in order to advance prosecution: “The system for managing the data from the worksite according to claim 1”.

In regard to claim 5, the claim recites in line 2 “corresponding to the location of the non-smart haul truck”. Claim 1 recites a plurality of non-smart haul truck. It is unclear to which of the previously defined dumb trucks the limitation of line 2 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the location information of each of the non-smart haul trucks include[[s]] a time corresponding to the location of the non-smart haul truck”.

In regards to claim 12, the claim recites in lines 2-3 “identifying, in real time, said work segment of another work cycle of the smart machine based on”. The word “said” in front of the limitation(s) “work segment of another work cycle of the smart machine” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “identifying, in real time, said work segment [[of]] for another work cycle of the smart machine based on”.
Also, the claim recites in lines 5-6 “said at least one work segment of another work cycle of each of the plurality of dumb machines based on”. The word “said” in front of the limitation(s) “at least one work segment of another work cycle of each of the plurality of dumb machines” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “for each of the plurality of dumb machines based on”.

In regards to claim 19, the claim recites in lines 3-4, “based on the identified at least one work segment”. Claim 1 defines identifying at least one work segment of a smart machine and of each of a plurality of dumb machines. It is unclear to which machine belong the segment recited in claim 19. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “based on the identified at least one work segment of the dumb machine”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spurgeon et al. (US-2021/0216889).


In regards to claim 1, Spurgeon teaches a system for managing data from a worksite comprising a back office telematics system, including processing circuitry, to automatically characterize activities (work segments of work cycles) at the worksite [fig. 1 element 120, par. 0001, par. 0024 L. 1-5, par. 0039 L. 19-26]. Spurgeon further teaches that the system comprises a smart haul truck at the worksite to gather first operating data from a plurality of sensors of the smart haul truck and send, via first communication circuitry of the smart haul truck, the gathered first operating data to the back office telematics system via a wireless communication network [fig. 1 elements 102 and 118, par. 0025, par. 0039 L. 19-26]. Also, Spurgeon teaches that the system comprises a plurality of non-smart haul trucks at the worksite to send second operating data back to the back office telematics system [fig. 1 element 102, par. 0025, par. 0033 L. 4-8]. Furthermore, Spurgeon teaches that the first operating data of the smart haul truck represents a work segment of a work cycle of the smart haul truck within the worksite and the second operating data from the non-smart haul trucks includes only location information associated with the non-smart haul trucks within the worksite [fig. 2 elements 212 and 214, par. 0033 L. 4-8, par. 0039 L. 1-4 and L. 19-26, par. 0040 L. 1-5]. Spurgeon further teaches that the back office telematics system automatically characterizes work segments of each of the non-smart haul trucks by characterizing, using the first operating data, the work segment of the smart haul truck based on the first operating data, and by associating the characterized work segment of the smart haul truck to a work segment of the non-smart haul truck based on the second operating data from the non-smart haul truck that includes only the location information associated with the non-smart haul truck [par. 0020, par. 0046 L. 7-18, par. 0048].  

In regards to claim 2, Spurgeon, as applied in claim 1 above, further teaches that the back office telematics system associates the characterized work segment of the smart haul truck with the work segment of the non-smart haul truck when the non-smart haul truck is within a predetermined distance from a location associated with the characterized work segment of the smart haul truck [par. 0022 L. 11-20, par. 0048, par. 0052 L. 15-21].  

In regards to claim 3, Spurgeon, as applied in claim 1 above, further teaches that the characterizing the work segment of the smart haul truck based on the first operating data results in setting a geofence of a predetermined area around a location within the worksite associated with the characterized work segment of the smart haul truck [par. 0022 L. 11-20, par. 0053 L. 15-25].  

In regards to claim 4, Spurgeon, as applied in claim 1 above, further teaches that the characterizing the work segment of the smart haul truck based on the first operating data is performed multiple times for different work segments of the smart haul truck and, each time, results in setting a geofence around a different location within the worksite associated with the characterized different work segment of the smart haul truck [par. 0017 L. 2-7, par. 0048, par. 0049 L. 1-7, par. 0053 L. 15-25].  

In regards to claim 5, Spurgeon, as applied in claim 1 above, further teaches that the location information of each of the non-smart haul trucks include a time corresponding to the location of the non-smart haul truck [par. 0040 L. 7-11].  

In regards to claim 6, Spurgeon, as applied in claim 1 above, further teaches that the back office telematics system can determine  the different work segments in each work cycle performed by a non-smart haul truck [par. 0017, par. 0046 L. 7-18]. This teaching means that the back office telematics system can automatically characterize work segments for each of the non-smart haul trucks for a plurality of work cycles of each of the non-smart haul trucks.

In regards to claim 7, Spurgeon, as applied in claim 1 above, further teaches that the back office telematics system can determine  the different work segments in each work cycle performed by a non-smart haul truck [par. 0017, par. 0046 L. 7-18]. This teaching means that the back office telematics system can automatically characterize work segments for each of the non-smart haul trucks for a plurality of work segments per work cycle of each of the non-smart haul trucks.  

In regards to claim 9, Spurgeon, as applied in claim 1 above, further teaches that the system comprises one or more smart trucks, and that the data of the one or more smart trucks are used to determine the work segments of each non-smart haul trucks when the non-smart truck is located at the location of a smart truck [par. 0026 L. 7-9 and L. 16-20, par. 0046 L. 7-18]. This teaching means that the back office telematics system automatically characterizes the work segments of each of the non-smart haul trucks by associating a characterized work segment of another smart haul truck to the work segment of the non-smart haul truck.  

In regards to claim 15, Spurgeon teaches a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by one or more computers, cause the one or more computers to perform a method comprising identifying at least one work segment of a smart machine based on sensor information from one or more sensors of the smart machine [fig. 1 element 120, fig. 2 element 212, par. 0024 L. 1-5, par. 0039 L. 1-4 and L. 19-26, par. 0058 L. 8-11]. Furthermore, Spurgeon teaches that the method comprises identifying at least one work segment of each of a plurality of dumb machines based on the identified at least one work segment of the smart machine and data transmitted from the dumb machine, the data including only location information of the dumb machine [fig. 2 element 214, par. 0033 L. 4-8, par. 0046 L. 7-18, par. 0047 L. 1-11, par. 0048]. Spurgeon also teaches that the identified at least one work segment of the smart machine is identified in association a first location at a worksite, and wherein the at least one work segment of each of the dumb machines is identified when the dumb machine is within a predetermined distance of the first location associated with the identified at least one work segment of the smart machine [par. 0022 L. 1-4 and L. 11-20, par. 0048, par. 0052 L. 17-21].  

In regards to claim 16, Spurgeon, as applied in claim 15 above, further teaches that said identifying the at least one work segment of each of the dumb machines is performed by a back office system that receives the data from the dumb machine [fig. 1 element 120, par. 0040 L. 1-3, par. 0046 L. 7-18].  

In regards to claim 17, Spurgeon, as applied in claim 15 above, further teaches setting a geofence around the first location to define the predetermined distance [par. 0022 L. 1-4 and L. 11-20, par. 0048, par. 0052 L. 17-21, par. 0053 L. 15-25].  

In regards to claim 18, Spurgeon, as applied in claim 15 above, further teaches repositioning a geofence from a location to the first location to define the predetermined distance [par. 0022 L. 11-20, par. 0053 L. 15-25].  

In regards to claim 19, Spurgeon, as applied in claim 15 above, further teaches determining work cycle time for each of the dumb machines based on the identified at least one work segment of the dumb machine [par. 0046 L. 7-18, par. 0047 L. 6-11].  

In regards to claim 20, Spurgeon, as applied in claim 15 above, further teaches that said identifying at least one work segment of each of the dumb machines characterizes the at least one work segment as one of a dig segment of the dumb machine, a haul segment of the dumb machine, and a dump segment of the dumb machine [par. 0017, par. 0048].  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spurgeon et al. (US-2021/0216889), as applied to claim 1 above, and in further view of Collins (US-2018/0174377).

In regards to claim 8, Spurgeon, as applied in claim 1 above, further teaches that the back office telematics system can monitor the work cycles of the smart haul truck and each of the non-smart haul trucks [par. 0017, par. 0046 L. 7-18, par. 0048]. However, Spurgeon does not teach that the work cycle data of the trucks is used to determine work cycle productivity.
On the other hand, Collins teaches that work cycle data can be used to determine work cycle productivity [par. 0005 L. 7-10, par. 0006 L. 1-3].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Collins’ teachings of using the work cycle data of the machines to determine productivity of the work cycle in the back office telematics system taught by Spurgeon because it will permit a user to know how productive are the machines at the worksite.
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spurgeon et al. (US-2021/0216889) in view of Schmidt et al. (US-2012/0253709).

In regards to claim 10, Spurgeon teaches a method of tracking activity of a plurality of machines at a worksite comprising providing a geofence defining an area around a location associated with an identified work segment of a work cycle of a smart machine of the plurality of machines [par. 0022 L. 11-20, par. 0048, par. 0053 L. 15-25]. Also, Spurgeon teaches that the method comprises identifying at least one work segment of a work cycle of each of a plurality of dumb machines of the plurality of machines when the dumb machine is determined to enter the area defined by the geofence based on only location information transmitted from the dumb machine, the location information including a location and a corresponding time at the location for the dumb machine [par. 0040 L. 1-3 and L. 7-11, par. 0046 L. 7-18, par. 0048].  
Spurgeon teaches does not teach that the steps of the method are performed in real time.
Schmidt teaches the concept of performing the monitoring of a machine in real time to generate real time reports regarding the activities of the machine [fig. 1, par. 0053 L. 1-3]. This teaching means that the method is performed in real time
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Schmidt’s teachings of performing the method in real time in the method taught by Spurgeon because it will permit a user to know the activities performing by the machines in real time.
In regards to claim 11, the combination of Spurgeon and Schmidt, as applied in claim 10 above, further teaches that method comprises identifying, in real time, said work segment of the smart machine based on sensor information from one or more sensors of the smart machine [see Spurgeon par. 0039 L. 1-4 and L. 19-26, Schmidt par. 0053 L. 1-3]. Also, the combination teaches that the system can determine  the different work segments in each work cycle performed by the smart and dumb machines [see Spurgeon par. 0017, par. 0046 L. 7-18, par. 0048]. This teaching means that the method comprises identifying a plurality of different work segments, including said work segment, of the work cycle of the smart machine, and wherein said identifying at least one work segment of each of the dumb machines includes identifying a plurality of different work segments of the work cycle of each of the dumb machines in correspondence with the identified different work segments for the smart machine.

In regards to claim 12, the combination of Spurgeon and Schmidt, as applied in claim 10 above, further teaches that the system can determine the different work segments in each work cycle of dumb machines based on the locations of the dumb machines and different work segments identified for the smart machine at different locations [see Spurgeon par. 0017, par. 0039 L. 19-26, par. 0046 L. 7-18, par. 0048]. This teaching means that the method comprises identifying, in real time, said work segment for another work cycle of the smart machine based on sensor information from one or more sensors of the smart machine; and identifying, in real time, at least one work segment for another work cycle of each of the plurality of dumb machines based on said work segment of the smart machine identified for said another work cycle and the location information of the dumb machine.  

In regards to claim 13, the combination of Spurgeon and Schmidt, as applied in claim 10 above, further teaches that said identifying at least one work segment of each of the dumb machines characterizes the at least one work segment as one of a dig segment of the work cycle of the dumb machine, a haul segment of the work cycle of the dumb machine, and a dump segment of the work cycle of the dumb machine [see Spurgeon par. 0017, par. 0048].  

In regards to claim 14, the combination of Spurgeon and Schmidt, as applied in claim 10 above, further teaches that the method comprises providing the geofence defining the area around another location associated with the identified work segment of the smart machine [see Spurgeon par. 0022 L. 11-20, par. 0053 L. 15-25].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685